Citation Nr: 0733006	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  06-30 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran served on active duty in the military from 
February 1970 to November 1971.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2005 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDINGS OF FACT

1.  In July 2003, the RO denied the veteran's claim for 
service connection for PTSD.  

2.  The additional evidence received since that July 2003 
decision relates to an unestablished fact necessary to 
substantiate this claim, is not cumulative or redundant, and 
raises a reasonable possibility of substantiating this claim.  

3.  The veteran participated in combat and has a current 
diagnosis of PTSD related to combat stressors.


CONCLUSIONS OF LAW

1.  The RO's July 2003 decision denying the veteran's claim 
for service connection for PTSD is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104 (2007), 20.200, 
20.1103 (2006).

2.  New and material evidence has been submitted since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for PTSD are met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.304(f) (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


Reopening the Claim for Service Connection for PTSD

Service connection for PTSD was denied by the RO in July 
2003.  The veteran did not appeal that decision, so it became 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 
20.1103.  This, in turn, means there must be new and material 
evidence since that decision to reopen the claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  This preliminary determination 
affects the Board's legal jurisdiction to reach the 
underlying claim to adjudicate it de novo.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Under the amended version of 38 C.F.R. § 3.156(a), applicable 
in this case, new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); see also, Evans v. Brown, 9 Vet. 
App. 273, 284 (1996).

When determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

In July 2003, the RO denied the veteran's claim for service 
connection for PTSD because there was insufficient evidence 
of a verified stressor.  Although he provided some general 
information regarding his alleged stressors, the information 
was not specific enough for the RO to request verification by 
the Joint Services Records Research Center (JSRRC).  JSRRC 
will only research records spanning a period up to 60 days.  
Therefore, the date of the alleged stressor must be narrowed 
to a two-month timeframe.

At the August 2007 hearing, the veteran testified mostly 
about four of his alleged stressors.  In December 1970, he 
said that he removed four bodies from a helicopter crash.  In 
February 1971, he said he removed two bodies from another 
helicopter crash.  He also said that he remembered a crew 
chief named Kelly was killed when he walked in front of a 
Claymore mine.  He said this occurred during the middle of 
his tour, which would have been in January or February 1971.  
He also said that the ammo dump was blown up and one of the 
men making rockets died.  He said this occurred in January or 
February 1971.

This new evidence is material because it relates specifically 
to the reason for the prior denial (the lack of a verified 
stressor).  For this reason, the claim for service connection 
for PTSD must be reopened.

Reopened Claim

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor. 38 C.F.R. § 3.304(f).

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary. Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998). 

In this case the first element for service connection for 
PTSD, a diagnosis, is satisfied.  According to the report of 
a July 2003 VA examination, the veteran meets the criteria 
for a diagnosis of PTSD.  The diagnosis was linked to in-
service stressors, including being in the vicinity of an 
ammunition dump being blown up.  There is thus medical 
evidence linking the diagnosis to an in-service stressor. 

The veteran testified that his unit frequently came under 
enemy fire.  The veteran served in the 1st Battalion, 9th 
Cavalry Regiment, of the 1st Cavalry Division.  This unit has 
been described as a "combat unit" and was reportedly 
responsible for over 50 percent of all enemy soldiers killed 
by the 1st Cavalry Division in Vietnam.  GlobalSecurity.org; 
http:www.globalsecurity.org/military/agency/army/1-9cav.htm.  

There is no evidence to contradict the veteran's testimony.  
Resolving reasonable doubt in his favor, the Board concludes 
that the veteran participated in combat and has a current 
diagnosis of PTSD attributed to those combat stressors.  The 
criteria for service connection for PTSD are met, and the 
appeal is granted.


ORDER

New and material evidence having been received, the petition 
to reopen the claim for service connection for PTSD is 
granted.

Service connection for PTSD is granted.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


